Order entered February 7, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00201-CR

                          LOPEZ, JESUS PATRICIO, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F10-63646-Y

                                         ORDER
       Appellant’s motion for extension of time to file his supplemental brief on remand is

GRANTED, and the time for appellant to file a supplemental brief on remand or written notice

of waiver of further briefing is EXTENDED to March 7, 2014.


                                                   /s/   LANA MYERS
                                                         JUSTICE